Citation Nr: 1507785	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for claimed additional disability of lumbar discogenic disease, claimed as caused by VA treatment in June 1992.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from February 1971 to February 1973.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  

In an October 2012 decision, the Board reopened compensation for an additional disability of lumbar discogenic disease under the provisions of 38 U.S.C.A. § 1151, and denied the appeal on the merits.  The Board also remanded the increased rating appeals for diabetes mellitus type II and peripheral neuropathy of the upper and lower extremities, service connection for a psychosis for the purpose of establishing eligibility for treatment, and service connection for a mood disorder (claimed as posttraumatic stress disorder).  The Veteran appealed the portion of the Board's decision denying compensation under the provisions of 38 U.S.C.A. § 1151 for additional lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court). 
The Board's decision was partially vacated pursuant to a May 2013 Joint Motion for Partial Remand (Joint Motion) on the basis that the Board erred by reopening the Veteran's § 1151 appeal and denying the appeal on the merits after the RO had found that new and material evidence sufficient to reopen the claim had not been submitted without first returning the case to the RO for adjudication on the merits in the first instance, securing a waiver from the Veteran, or explaining why the Veteran would not be prejudiced by proceeding with a decision on the merits.  The parties to the Joint Motion also agreed that the Board improperly relied on its own unsubstantiated medical opinion when finding that there was no additional disability caused by VA treatment.  
In December 2013, the Board remanded the issue on appeal to obtain a VA medical opinion to comply with the Joint Motion, followed by readjudication.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  
In December 2013, the Board also denied increased ratings for diabetes mellitus type II and peripheral neuropathy of the upper and lower extremities, denied service connection for a mood disorder, and denied service connection for psychosis for the purpose of establishing eligibility for treatment; therefore, those issues are no longer subject to appellate review because they have already been adjudicated by the Board.
During the course of remand, the Veteran raised new claims for increased ratings for all the service-connected disabilities.  See February 2014 VA Form 9.  Also, in December 2014, the representative raised claims for service connection for a lumbar spine disability (to include as secondary to service-connected diabetes mellitus type II and/or as due to gout) and service connection for gout (to include as secondary to service-connected diabetes mellitus type II).  See December 2014 Written Brief Presentation.  Although disability compensation is awarded for § 1151 claims in the same manner as if the disability were service connected, the criteria for reviewing claims for compensation under the provisions of 38 U.S.C.A. § 1151 for additional lumbar spine disability (additional disability and actual and proximate causation to VA care) are separate and distinct from the criteria (elements) for service connection; therefore, the issue of service connection for a lumbar spine disability is a separate claim, and is not simply a separate theory of entitlement in connection with the current appeal.  The aforementioned issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board has no jurisdiction over the matters, and they are REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have additional low back disability that was caused or aggravated by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.

2.  The Veteran does not have additional low back disability proximately caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for causation or aggravation of an additional disability of lumbar discogenic disease, claimed to have been caused by VA surgery in June 1992, have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a February 2009 notice letter provided prior to the initial denial of the claim, the RO advised the Veteran of the information and evidence needed to substantiate a claim based on the provisions of 38 U.S.C.A. § 1151.  The RO requested information specific to the VA treatment upon which the Veteran based the claim for benefits under 38 U.S.C.A. § 1151.  The RO advised the Veteran that, to support a claim for compensation under 38 U.S.C.A. § 1151, the evidence must show either additional disability or aggravation of preexisting disability following VA hospitalization, medical or surgical treatment, or examination, and that the additional disability was the direct result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment, or was not a reasonable expected result or complication of the VA care or treatment.  The RO further informed the Veteran how VA determines the disability rating and effective date once the benefits are granted.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The record includes the service treatment records, post-service VA and private treatment records, the Veteran's written statements, and records from the Social Security Administration (SSA).  

The Board notes that the representative has argued that the pre-operative records, running operating room report, post-operative records related to the June 1992 low back surgery, and informed consent form are relevant to the appeal but are not of record.  See December 2014 Written Brief Presentation.  Notwithstanding this assertion, the record contains the operative report detailing the events of the lumbar laminectomy performed in June 1992, the June 1992 surgery pathology record, the June 1992 VA discharge instructions, and the June 1992 VA hospital discharge summary noting that the Veteran was admitted for right S1 radiculopathy of six months' duration, was cleared for surgery by endocrinology and cardiology prior to surgery, tolerated the procedure without complications, and post-operatively was nonproblematic and had resolution of radicular syndrome.  While any pre-operative records and post-operative records may provide additional details regarding the treatment received while hospitalized, they would only serve to support the more probative and undisputed findings in the June 1992 VA operative report and VA hospital discharge summary, which are of record.  The representative has not indicated that there is additional evidence or information from any pre-operative records, running operating room report, or post-operative records that is not already reflected in the June 1992 VA operation report and VA hospital discharge summary, or that would call into question the operation report of hospital discharge summary.  Furthermore, because the weight of the evidence shows no additional lumbar spine disability due to the June 1992 surgical procedure, the question of whether there was informed consent for an event not reasonably foreseeable is not reached in this case.  For these reasons, the Board finds that the records identified by the representative are not relevant; therefore, a remand to obtain the records is not needed.      

Although a VA medical examination was not provided specifically for the issue on appeal, a VA medical examination was provided in April 2011 for service-connected diabetes mellitus type II, which included examination of the neurological impairment involving the lower extremities (i.e., diabetic neuropathy).  Pursuant to the prior remand directive, VA medical opinions based on review of the record were obtained in connection with the appeal in January 2014, June 2014, August 2014, and September 2014.  The VA medical reviewers considered the Veteran's history of symptoms and treatment for low back and radicular pain, the events pertaining to the June 1992 surgery, and the symptoms and treatment for low back pain and radicular after surgery.  The VA medical reviewers collectively provided adequate rationale for the negative medical opinions.  For these reasons, the Board finds that the VA medical opinions are adequate for the purpose of this adjudication, and no further medical opinion is needed.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issue on appeal and considered the Veteran's testimony regarding the events pertaining to the June 1992 back surgery, including his belief that the back surgery led to additional low back disability, and as to the symptoms, treatment, and functional impairment experienced after the surgery.  As there is both lay and medical evidence of record that pertains to the questions of additional disability and causation, there is no missing evidence was identified at the Board hearing.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.

Compensation under 38 U.S.C.A. § 1151 Legal Criteria

In analyzing claims under 38 U.S.C.A. § 1151, it is first important to note that the law underwent significant amendment, effective for claims filed on or after October 1, 1997.  Because the Veteran filed the current claim under the provisions of § 1151 in 2008, the post-October 1, 1997, version of the law and regulation will be applied.  38 C.F.R. § 3.361; VAOPGCPREC 40-97.

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  In order to constitute an additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).


In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

Compensation under 38 U.S.C.A. § 1151 Analysis

The Veteran contends that the lumbar discogenic disease was caused by treatment received at the Nashville VA Medical Center (VAMC) in June 1992.  At the January 2012 Board hearing, the Veteran testified that, after undergoing a surgical back procedure, a surgical sponge was left in his back and removed shortly thereafter, which he contends worsened the back disability and caused nerve involvement.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have additional disability of the low back due to the June 1992 VA back surgery.  Prior to the June 1992 back surgery, the Veteran had a preexisting back injury in 1984, a disability of lumbar discogenic disease, and experienced right hip pain and back pain radiating to the right lower extremity.  Private and VA outpatient treatment records reveal multiple back complaints.  In November 1984, private medical records reflect complaints of back pain and right hip pain following a slip and fall injury one and half months before on a wet floor at the Veteran's place of employment when his legs split and he fell over, landing on his right hip.  Two weeks later, the Veteran reported pain in the right hip and lower part of the back radiating down the right leg posterior, in the thigh and calf to the heel.  Examination testing in 1984 revealed radiculopathy, possibly at L-4 and possible central disc L-4 to L-5 with more lateral extension on the right.  Myelogram and CT scan showed strong evidence of herniated disc at L-4 and L-5 level.  It was noted that the pain decreased and the Veteran became more mobile.  He was diagnosed with herniated lumbar disc, discharged home, placed on a weight reduction diet, and prescribed Vicodin for pain.  

During the year prior to the June 1992 VA back surgery, the Veteran sought medical treatment for low back pain and right lower extremity pain on several occasions.  For example, in September 1991, the Veteran complained of low back pain with an onset of three days prior to the visit.  He admitted to having low back pain in conjunction with a ruptured disc approximately ten years ago, and reported that the onset of low back pain was the first in approximately two years.  In October 1991, the Veteran was again treated for back pain and diagnosed with degenerative joint disease of the lumbosacral spine.  The Veteran's complaints of back pain continued from December 1991 to April 1992.  During this period, the Veteran was diagnosed with degenerative joint disease of the lumbosacral spine, and osteoarthritis of the spine, and instructed to perform low back exercises to alleviate the pain.  See, e.g., the December 1991 and February 1992 VA treatment records.  In April 1992, it was noted that the Veteran was unable to stand erect due to chronic low back pain and pain along the back of the right thigh and leg.  See April 1992 VA hospital discharge summary.  Nine days later, the Veteran reported that right hip pain had increased in the past two days and was not relieved by current medication.

In the month prior to the June 1992 VA back surgery, in May 1992, the Veteran was admitted to a VA hospital for three days for medical evaluation of an approximate eight month history of low back pain and right lower extremity S1 radicular pain.  Physical examination was within normal limits and noncontributory except for the neurological examination, which revealed diminished sensory examination, muscle stretch reflex, and right ankle jerk.  The discharge diagnosis was bulging L5-S1 disk with foraminal stenosis and lateral recess stenosis, right S1 nerve root.  

Because of the longstanding history of preexisting diagnosed back disability, pain, radiating pain, and associated symptoms, the Veteran underwent back surgery (lumbar laminectomy) by VA in June 1992.  According to the June 1992 VA operation report, a lumbar laminectomy was performed for the pre-operative and post-operative diagnosis of L5-S1 herniated nucleus pulposus (HNP).  It was noted that the Veteran had a long standing history of right lower extremity radicular pain including pain in the posterior aspect of the thigh, calf, and into the heel, and a computed tomography (CT) scan revealed S1 cutoff on the right.  The operative report reads the wound was closed in a typical manner; however, x-ray testing revealed that a 4x8" sponge was left in the wound.  The operative report further notes that the surgical sponge was retrieved, the wound was closed, and the Veteran was taken to the recovery room in stable condition.  Eight days later, the Veteran was discharged to home with pain medication and the restriction of no lifting until the next clinic visit.  The June 1992 VA hospital discharge summary further notes that the Veteran was cleared for surgery by endocrinology and cardiology, tolerated the lumbar laminectomy without complications, and was nonproblematic post-operatively with resolution of the radicular syndrome.   

After the June 1992 back surgery, in August 1992, the Veteran completed a "Pain Questionnaire" and reported that he had had pain the lower back and leg since September 1990, which had not changed in nature or location since it began.  In October 1992, it was noted that the Veteran was status lumbar laminectomy with some residual radicular symptoms affecting the right lower extremity. 

In April 1993, the Veteran reported continued low back pain following the June 1992 lumbar laminectomy with no radiation into the lower extremities.  In August 1993, the Veteran reported pain radiating into the right leg, and it was noted that the Veteran demonstrated no loss of sensory or motor function, with deep tendon reflexes at the Achilles and patella tendons active and equal.  The assessments were lumbar discogenic disease with nerve root involvement and post-op status lumbar laminectomy.  In April 1994, the Veteran reported a long history of low back pain status post laminectomy for right L5-S1 disc, and had since developed left-sided pain to the buttock with some numbness in the left foot.  In November 1994, the Veteran reported a history of back surgery two years ago, which initially helped back symptoms, but now there was pain down both legs.  Physical examination of the lower back showed limited flexion, extension, and rotation.      

According to a December 2000 VA neurosurgery clinic entry, the Veteran has had continued chronic low back problems, along with right leg greater than left leg pain.  The VA physician noted the June 1992 surgery for the herniated disc, and indicated that there have been no new symptoms since that time.  The VA physician specifically interpreted that a MRI scan conducted in June 2000 showed no change from the previous scan and concluded that the Veteran did not need any type of additional operation but rather followed on an outpatient long-term basis by the pain clinic or primary doctor pain control.  From June 2011 to October 2011, VA outpatient treatment notes reflect continuing complaints of back pain.  

In June 2014, a VA physician specializing in orthopaedics reviewed the record and provided a negative medical opinion on the question of whether the June 1992 VA back surgery caused additional lumbar disability.  The June 2014 VA reviewing physician noted that a surgical sponge was left in the wound during the June 1992 lumbar laminectomy, and retrieved under sterile technique without the Veteran ever leaving the operating room from the original planned surgery, which would not be expected to have caused any additional disability or aggravation.  

In an August 2014 supplemental VA medical opinion, another VA orthopaedist reviewed the record and noted that he agreed with the June 2014 VA reviewing physician.  The August 2014 VA reviewing physician noted that the Veteran underwent the June 1992 lumbar spine procedure, which was indicated given the diagnosis and the significant symptoms he had developed prior to the surgery.  The August 2014 VA reviewing physician noted that a surgical sponge was left in the wound but was removed under sterile conditions while still in the operating room at the same time as the referenced procedure, which would not be expected to cause further disability.  The VA physician wrote that there was no evidence in the medical record from the immediate post-operative period or in follow-up to suggest that further harm was done from the incident.  The VA physician added that the Veteran may be expected to observe disability from the underlying condition and surgery itself but there was no evidence in the record to conclude that further harm was done by the above mentioned incident.  

A subsequent VA medical examination report dated in September 2014 discusses the lumbar spine condition immediately before and after the surgery.  The VA reviewing physician noted that the Veteran demonstrated radicular pain in the S1 distribution prior to the surgery, and at the July 1993 VA examination performed after the surgery, he had 5 out of 5 strength in all muscle groups, decreased sensation in the right L5 nerve distribution in the foot, normal deep tendon reflexes, and a negative straight leg raise.

The VA medical reviewers based the collective VA medical opinion on review of the record.  The summary of the condition of the lumbar spine disability prior to surgery and after the surgery was consistent with the lay reports and medical evidence of record and was considered.  The VA medical reviewers also provided adequate rationale in support of the collective medical opinion, and there is no competent medical opinion to the contrary of record.  For these reasons, the collective VA medical opinion is of significant probative value.  

Additionally, in the January 2014 VA medical examination report, another VA physician provided a medical opinion that no additional disability was sustained, either directly or through aggravation of any preexisting condition, as a result of a sponge being left in the wound following a June 1992 VA lumbar laminectomy.  In providing rationale for the medical opinion, the reviewing VA physician explained that, while an error was made by leaving the sponge in the wound, the appropriate operating room procedures were followed which identified the mistake prior to the Veteran leaving the operating room.  The reviewing VA physician noted that the impact of the error was extended time of anesthesia while the patient was reprepped and draped, the sutures removed, the wound opened so that the sponge could be removed, and then the wound re-closed.  The reviewing VA physician noted that the Veteran did not suffer a post-operative infection or complication from the presence of the sponge or its removal; instead, the VA physician noted that it was over time that the Veteran developed left lower extremity radiculopathy, in addition to residual right lower extremity radiculopathy, from a suspected new L3-L4 herniated nucleus pulposis, as assessed by neurosurgery in July 1994.  The reviewing VA physician specifically noted that, during the October 1992 neurosurgery examination, the Veteran was noted to have some residual radiculopathy after the procedure but was improved from the pre-operative severity of right lower extremity radiculopathy, as noted in a progress note dated in April 1992.  

The January 2014 VA reviewing physician further noted that a lumbar myelogram and post myelogram computerized tomography performed during hospitalization in August 1994 for lumbar radiculopathy revealed bulges on the right L4-L5 and L5-S1, with a question of whether the lesion was a disc versus a scar.  The reviewing VA physician then cited a 2012 medical textbook titled "Bradley's Neurology in Clinical Practice" that read that traditional neurosurgical and orthopedic techniques for lumbar disk herniation include laminectomy, and a significant number of patients end up with so-called failed back surgery syndrome, which may be characterized by recurrent disk herniation, epidural abscess, scar tissue formation around nerve roots, facet joint syndrome, and muscle spasm.  The reviewing VA physician opined that the Veteran's outcome was not in any way related to the sponge initially left in the wound.    

The medical textbook, as cited by the January 2014 VA physician, also specifically read that over 300,000 spine surgeries were performed each year in the United States, a majority of the surgeries were conducted for lumbar and cervical disk herniation, and up to 100,000 new cases of failed back surgeries were produced every year in the United States alone.

The Board notes that the VA physician who provided the negative January 2014 VA medical opinion does not specialize in orthopaedic medicine; however, to the extent that the physician is trained as a medical doctor, considered relevant evidence in the record as it relates to the history and progression of lumbar spine disability symptoms, and specifically cited to and included text from a medical textbook discussing lumbar laminectomy when providing rationale for the medical opinion, the Board finds that the January 2014 VA medical opinion is of some probative value.   

In the December 2014 Written Brief Presentation, the representative wrote that the physician who performed the June 1992 lumbar laminectomy perforated another individual's colon in a subsequent back surgery, and noted that the retaining of surgical objects is res ipsa loquitur negligence.  The Board infers from the arguments that the representative contends that the physician's alleged negligence in another person's case is evidence in support of finding that there was negligence in the Veteran's case; however, the representative has not presented any competent medical evidence to show that the operating physician acted in a negligent manner when performing the June 1992 lumbar laminectomy for this Veteran or that the Veteran has additional lumbar disability as a result of VA treatment.  The evidence shows that the surgical sponge initially left inside the wound during the procedure was retrieved under sterile conditions before the Veteran left the operating room, and the medical evidence shows no additional lumbar spine disability due to the June 1992 lumbar laminectomy; therefore, the Board does not finds the arguments to be substantiated or persuasive.   
  
The Veteran has contended that he suffers from additional lumbar spine disability due to VA treatment.  As a lay person, he is competent to report any symptoms that come to him through the senses but is not competent to provide an opinion on the cause of any alleged additional lumbar spine disability.  The VA medical reviewers have medical training and expertise and are able to render a competent opinion with respect to the medical question of whether the Veteran has additional disability caused by VA treatment.  After reviewing the record, they collectively opined that no additional lumbar disability was the result of the June 1992 back surgery performed by VA.  The Veteran, as a layperson without relevant medical qualifications, is not competent to render such a medical opinion and, therefore, the purported opinion is of no probative value and is outweighed by the VA medical opinions.  

Based on the foregoing, the Board finds that the weight of the evidence of record demonstrates that the June 1992 VA surgical treatment and associated medical treatment and hospitalization did not cause any additional lumbar spine disability or cause or aggravate the back disease beyond its natural progress.  As the weight of the evidence of record is against a finding of additional lumbar spine disability due to VA treatment, the criteria for compensation under 38 U.S.C. § 1151 have not been met.  The Board further notes that, in the absence of additional disability, no inquiry need be made as to actual causation.  Additionally, because there is in fact no additional disability of the low back following the 1992 VA surgical or medical treatment or hospitalization, the question of whether any additional disability is due to VA fault is not reached.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of entitlement to VA benefits under 38 U.S.C.A. § 1151 for claimed additional low back disability, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for claimed additional disability of lumbar discogenic disease, claimed as caused by VA treatment in June 1992, is denied. 



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


